UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1305


DANA P. BRIGHAM; PATRICIA M. BRIGHAM,

                Plaintiffs - Appellants,

          v.

PATLA, STRAUS, ROBINSON & MOORE, P.A., a North Carolina
Professional Association; STEVEN I. GOLDSTEIN, Individually
and as Shareholder and/or Partner in and to Patla, Straus,
Robinson & Moore, P.A.; ROBERT A. FREEMAN, III, Individually
and as Shareholder and/or Partner in and to Patla, Straus,
Robinson & Moore, P.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:15-cv-00069-MR-DLH)


Submitted:   December 7, 2016             Decided:   December 16, 2016


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana P. Brigham, Patricia M. Brigham, Appellants Pro Se.    E.
Fitzgerald Parnell, III, Cynthia L. Van Horne, POYNER SPRUILL,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dana P. and Patricia M. Brigham sued the North Carolina law

firm   of   Patla,     Straus,      Robinson      &    Moore       and    its     attorneys,

Steven I. Goldstein and Robert A. Freeman, in the United States

District    Court    for    the   Middle        District      of    Florida       for    legal

malpractice, breach of fiduciary duty, and fraud.                               The Florida

district     court    transferred       the       case      to     the     United       States

District Court for the Western District of North Carolina after

finding     that     the     Florida     district           court        lacked     personal

jurisdiction over the North Carolina defendants.                           The defendants

then moved to dismiss the action, and the Brighams moved to

retransfer the case to the Florida district court.                                The North

Carolina     district      court,     adopting        the    recommendation          of    the

magistrate judge, refused to retransfer the case and granted the

defendants’ motion to dismiss.

       The Brighams appealed, arguing that their amended complaint

established     that       the    Florida       district         court      had     personal

jurisdiction over the North Carolina defendants, and therefore,

that this court should reverse the district court’s rulings and

retransfer the case to the Florida district court.                                Finding no

error, we affirm.

       We   review   a     district    court’s        order      denying        transfer    of

venue under 28 U.S.C. § 1404(a) for abuse of discretion.                                   See



                                            2
Brock v. Entre Computer Ctrs., Inc., 933 F.2d 1253, 1257 (4th

Cir. 1991).      Although we do not have jurisdiction to review the

Florida district court’s order to transfer the action to the

North Carolina district court, we do have authority to review

the North Carolina district court’s refusal to transfer the case

back to Florida.        See id.       Under § 1404(a), a district court may

transfer    a    civil     action      to       any   other    district       for     the

convenience of the parties and witnesses and in the interests of

justice.    28 U.S.C. § 1404(a).

     We    conclude     that    the    district       court    did   not   abuse      its

discretion in denying retransfer to the Florida district court

because neither convenience nor the interests of justice justify

retransfer.      Moreover, the Brighams’ attempts to argue that the

Florida district court had personal jurisdiction over the North

Carolina Defendants impermissibly ask this court to review the

Florida district court’s order.             See Brock, 933 F.2d at 1257.

     Having     found    proper      the    district    court’s      denial      of   the

motion    for   retransfer      of    venue,     we   also    affirm   the    district

court’s    dismissal     of    the    Brighams’       amended    complaint.           Our

review of the district court’s order confirms that the amended

complaint asserted time-barred claims.

     Accordingly, we affirm the district court’s judgment.                            We

dispense    with    oral       argument      because     the    facts      and      legal



                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4